997 So.2d 1240 (2008)
Keith CAMBELL a/k/a Keith Campbell, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D08-1443.
District Court of Appeal of Florida, Third District.
December 31, 2008.
Rehearing Denied January 21, 2009.
*1241 Karen M. Gottlieb, Private Court-Appointed Counsel, for appellant.
Bill McCollum, Attorney General, for appellee.
Before CORTIÑAS and SALTER, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
Affirmed. See Campbell v. State, No. 3D07-2568, 997 So.2d 1183, 2008 WL 5233606 (Fla. 3d DCA December 17, 2008).